Citation Nr: 0813607	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  99-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for headaches, to include 
as due to undiagnosed illness or a medically unexplained 
chronic multisymptom illness.

Entitlement to service connection for psychiatric disability, 
to include as due to undiagnosed illness or a medically 
unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran had inactive duty for training from November 1977 
to June 1978 and active duty from November 1990 to May 1991, 
including service in the Southwest Asia theater of operations 
from December 1990 to April 1991.  He also had service in the 
reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 1999, the veteran testified at a hearing before an 
RO hearing officer.  A transcript of this hearing is 
associated with the claims folders.

When this case was most recently before the Board in May 
2007, it was decided in part and remanded in part.  It is now 
before the Board for further appellate action.


REMAND

Pursuant to the Board's remand directive, the veteran was 
afforded an examination in July 2007.  The Board finds the 
report of this examination to be inadequate.  Although the 
examiner states that he reviewed the claims files, he did not 
provide an opinion as to whether the blood pressure readings 
from Univera of Central New York that were taken within one 
year after the veteran's discharge from service show that the 
veteran's hypertension is etiologically related to service.  
Treatment records from Univera of Central New York show a 
blood pressure reading of 130/100 in March 1992, or within 
one year of the veteran's discharge from active service.  
Thereafter, a blood pressure reading of 112/80 in April 1992 
is documented, but in July 1992, a reading of 120/90 is 
noted.  The foregoing readings show a high diastolic 
pressure.  VA regulations provide that the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm. or greater.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2006).  Thus, an opinion 
concerning etiology of the veteran's hypertension is still 
required. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).

As noted in the Board's previous remand, the Board observes 
that the March 2005 VA examiner opined that the veteran's 
headaches were as likely as not related to the sustained high 
blood pressures and that it was likely that his headaches 
would be relieved if his blood pressure remained within 
normal limits.  A similar conclusion was drawn by a VA 
examiner who examined the veteran in September 2002.  As 
such, the claim of entitlement to service connection for 
headaches is inextricably intertwined with the claim for 
service connection for hypertension.  The veteran may be 
entitled to secondary service connection for headaches if 
service connection is established for hypertension.  38 
C.F.R. § 3.310(a) (2007).

The veteran also underwent a VA mental examination in August 
2002.  The VA examiner diagnosed the veteran with depressive 
disorder not otherwise specified, depression secondary to 
current medical complaints.  The examiner maintained that the 
veteran's depression was directly connected to and the result 
of his current medical complaints.  The veteran's current 
medical complaints include hypertension and headaches.  
Therefore, the issue of entitlement to service connection for 
a psychiatric disability is similarly intertwined with the 
issues of entitlement to service connection for hypertension 
and headaches.  Thus, the Board will defer adjudication of 
the headache and psychiatric disability issues.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should return the 
claims folder, to include a copy of this 
remand, to the physician who rendered the 
July 2007 VA opinion in order to obtain 
an addendum with an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's 
hypertension is etiologically related to 
his military service.  The examiner 
should specifically address the blood 
pressure readings taken at the Univera of 
Central New York.  The rationale for the 
opinion must also be provided.

If the July 2007 VA examiner is not 
available, the RO or the AMC should 
arrange for the claims folder to be 
reviewed by another appropriate physician 
who should provide the required opinion 
and supporting rationale.

2.  The RO or the AMC should also 
undertake any other indicated 
development.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



